 Case 2:20-cv-04069-MRW Document 15 Filed 05/27/20 Page 1 of 2 Page ID #:71


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE SOUTHERN                    Case No. 2:20-cv-04069-MRW
     CALIFORNIA PIPE TRADES HEALTH
12   AND WELFARE TRUST FUND;                     JUDGMENT
     TRUSTEES OF THE SOUTHERN
13   CALIFORNIA PIPE TRADES
     PENSIONERS AND SURVIVING
14   SPOUSES HEALTH FUND; TRUSTEES
     OF THE SOUTHERN CALIFORNIA PIPE
15   TRADES RETIREMENT TRUST FUND;
     TRUSTEES OF THE SOUTHERN
16   CALIFORNIA PIPE TRADES DEFINED
     CONTRIBUTION TRUST FUND;
17   TRUSTEES OF THE SOUTHERN
     CALIFORNIA PIPE TRADES VACATION
18   AND HOLIDAY TRUST FUND;
     TRUSTEES OF THE SOUTHERN
19   CALIFORNIA PIPE TRADES
     CHRISTMAS BONUS FUND; TRUSTEES
20   OF THE APPRENTICE AND
     JOURNEYMAN TRAINING TRUST
21   FUND; TRUSTEES OF THE PLUMBERS
     AND PIPEFITTERS NATIONAL
22   PENSION FUND; and TRUSTEES OF THE
     INTERNATIONAL TRAINING FUND,
23
                     Plaintiffs,
24
                     v.
25
     BETTER WAY PLUMBING & REPAIRS,
26   INC., a California corporation; PIERRE R.
     WILLIAMS, an individual; ANDRE L.
27   WILLIAMS, an individual,
28                   Defendants.

     Proposed Judgment.docx              1                                    Judgment
 Case 2:20-cv-04069-MRW Document 15 Filed 05/27/20 Page 2 of 2 Page ID #:72


 1          This action having been commenced on May 4, 2020, and the Court having
 2   approved the stipulation for entry of judgment in favor of Plaintiffs and against
 3   Defendants, and for good cause shown,
 4          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 5          Plaintiffs, Trustees of the Southern California Pipe Trades Health and Welfare
 6   Trust Fund, Trustees of the Southern California Pipe Trades Pensioners and Surviving
 7   Spouses Health Fund, Trustees of the Southern California Pipe Trades Retirement Trust
 8   Fund, Trustees of the Southern California Pipe Trades Defined Contribution Trust Fund,
 9   Trustees of the Southern California Pipe Trades Vacation and Holiday Trust Fund,
10   Trustees of the Southern California Pipe Trades Christmas Bonus Fund, Trustees of the
11   Apprentice and Journeyman Training Trust Fund, Trustees of the Plumbers and
12   Pipefitters National Pension Fund, Trustees of the International Training Fund shall
13   recover from Defendants, Better Way Plumbing & Repairs, Inc., Pierre R. Williams, and
14   Andre L. Williams, jointly and severally, the principal amount of $72,693.71, plus pre-
15   judgment and post-judgment interest thereon at the rate of eight percent (8%) per annum
16   from May 12, 2020, until paid in full.
17
18           0D\  
     Dated: __________________                _______________________________________
19                                            MICHAEL R. WILNER
                                              UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28

      Proposed Judgment.docx                  2                                   Judgment
